July 11, 2008


Mr. Jack B. Peacock Jr.
Gagnon and Peacock, P.C.
4245 North Central Expy, Ste. 250. LB 104
Dallas, TX 75205
Mr. Newell Stephens Jarvis
Jarvis Law Firm
326 S Fannin
Tyler, TX 75702

RE:   Case Number:  07-0848
      Court of Appeals Number:  12-07-00020-CV
      Trial Court Number:  52,806-A

Style:      LAVERNA SELLS
      v.
      EARL DROTT

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy S.   |
|   |Lusk           |
|   |Ms. Judy Carnes|